Moore v Greystone Props. 81 LLC (2019 NY Slip Op 07488)





Moore v Greystone Props. 81 LLC


2019 NY Slip Op 07488


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Friedman, J.P., Renwick, Kapnick, Gesmer, Kern, JJ.


10103 154133/17

[*1] Raymond Moore, et al., Plaintiffs-Appellants,
vGreystone Properties 81 LLC, Defendant-Respondent.


Law Offices of Hariri & Crispo, New York (Ronald D. Hariri of counsel), for appellants.
Horing Welikson Rosen & Digrugilliers, P.C., Williston Park (Niles C. Welikson of counsel), for respondent.

Order, Supreme Court, New York County (David B. Cohen, J.), entered October 12, 2018, which granted defendant landlord's motion to dismiss the complaint, unanimously reversed, with costs, on the law, and the motion denied.
The complaint seeking, inter alia, a declaration that plaintiffs' apartment is rent stabilized and that plaintiffs are entitled to a rent stabilized lease, was improperly dismissed. The record demonstrates that defendant landlord only showed its entitlement to collect the last registered rent for the subject apartment (i.e., $972.51 in 1998), as it failed to comply with the rent registration requirements (see Administrative Code of City of NY § 26-517[e]; 9 NYCRR 2528.4[a]; Bradbury v 342 W. 30th St. Corp., 84 AD3d 681, 683-684 [1st Dept 2011]; Jazilek v Abart Holdings, LLC, 72 AD3d 529, 531 [1st Dept 2010]), and did not demonstrate what increases, if any, it may be entitled to as a legal regulated rent for the apartment. Contrary to the landlord's argument regarding plaintiffs' claims for rent overcharges and treble damages, plaintiffs' overcharge claims were timely brought within six years of the first overcharge payment (see CPLR 213-a, as amended by L 2019, ch 36, § 7 [Part F]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK